JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supp
erence of the

CIVIL COVER SHEET

provided by local rules of court. This form, approved by the Judicial Con
purpose of initiating the civil docket sheet. (SiH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

Case 5:20-cv-01431-JLS Document 1 Filed 03/16/20 Page 1 of 14

ement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

 

Li). EE Al cr ovis Good

9 North 9th Street
Akron, PA 17501

(b) County of Residence of First Listed Plaintiff Lancaster
(EXCEPT IN U.S. PLAINTIFF CASES)

(c

Graham F. Baird, Law Office of Eric A. Shore
2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia, PA 19102

Tel: 267-546-0131

Attorneys (Firm Name, Address, and Telephone Number)

DEFEN NTS
Lancaster County

50 N. Duke Street

NOTE:

Attorneys (/f Known)

 

Lancaster, PA 17602
County of Residence of First Listed Defendant

Lancaster

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

O01 US. Government
Plaintiff
OG 2. US. Government

Defendant

3 Federal Question

(U.S. Government Not a Party)

04 Diversity

(Indicate Citizenship af Parties in Hem iH)

 

IV. NATURE OF SUIT (Piace an "x" in One Box Only)

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an’"X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State Ot © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State 02 © 2 Incorporated and Principal Place os o5
of Business In Another State
Citizen or Subject of a QO 3 © 3. Foreign Nation o6 6

Foreign Country

Click here for: Nature of Suit Code Descriptions,

 

 

 

 

 

l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure ©) 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 {© 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Ltability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 6 430 Banks and Banking
O 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
6 152 Recovery of Defaulted Liability O 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability €_840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY (4 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cable/Sat TV
0 160 Stockholders’ Suits G 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) GO 850 Securities/Commodities/
0 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 890 Other Statutory Actions
© 196 Franchise Injury C1 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) 0 891 Agricultural Acts

© 362 Personal Injury -
Medical Malpractice

Product Liability

 

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
© 210 Land Condemnation CX 440 Other Civil Rights Habeas Corpus:
0 220 Foreclosure 0 441 Voting O 463 Alien Detainee

O 230 Rent Lease & Ejectment
© 240 Torts to Land

© 245 Tort Product Liability
O 290 All Other Real Property

 

O 442 Employment

© 443 Housing/
Accommodations

06 445 Amer, w/Disabilities -
Employment

OG 446 Amer. w/Disabilities -
Other

0) 448 Education

 

0 510 Motions to Vacate
Sentence
0 530 General

751 Family and Medical
Leave Act

© 790 Other Labor Litigation

G 791 Employee Retirement
Income Security Act

 

FEDERAL TAX SUITS

 

 

© 535 Death Penalty
Other:
O 540 Mandamus & Other
0 550 Civil Rights
0 555 Prison Condition
O 560 Civil Detainee -
Conditions of

 

Confinement

IMMIGRATION
© 462 Naturalization Application
O 465 Other Immigration
Actions

 

O 870 Taxes (U.S. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

O 893 Environmental Matters

G 895 Freedom of Information
Act

0 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in One Box Only)

JX1 Original
Proceeding

VI. CAUSE OF ACTION

O12 Removed from
State Court

 

O 3  Remanded from
Appellate Court

a4

Reinstated or
Reopened

O 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

42 U.S.C.A. § 1983 et seq

Brief description of cause:

8th Amendment - Deliberate Indifference

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: HYes ONo

VII. RELATED CASE(S)
IF ANY (See msirnetony: NG E DOCKET NUMBER

DATE SIGNAY OF ATTORNEY OF RECORD_
3/ ( G| a©O acy Lin, cen,

FOR OFFICE USE ONLY — > a

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 5:20-cv-01431-JLS Document1 Filed 03/16/20 Page 2 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Estate 0€ Gindiew) Gai d, eb al CIVIL ACTION

 

Vancestte County. eo A: NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. { )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_)

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. uy
ZA GIWV Ombum F aa al tte g € Aad bord
Date Attorney-at-law Attorney for
Ver To -0rF) _WV-944- Gi2h arma b(») 1c inure tom
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:20-cv-01431-JLS Document1 Filed 03/16/20 Page 3 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose af assignment to the appropriate calendar)

Address of Plaintiff: 4 Nuw/th “th (het, Avnnn, PA (#0 |
Address of Defendant: &Dd N. Ue (+ ry ery LAN(a fer PA LHe iL:
Place of Accident, Incident or Transaction: Epnrutr L P A

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ ] No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

VRS IS

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

r within one year previously terminated action in

Ale4 DL

I certify that, to my knowledge, the within case [1 is / isnot related to any case now pendi

this court except as noted above. An
pate:_ SL VIW%M {

   

 

 

 

 

Attorney-at-Law / Pro Se Plaintiff’ Attorney LD. & (if applicable)

CIVIL: (Place a Vin one category only)
A Federal Question Cases: B. Diversity Jurisdiction Cases:
(1 1. Indemnity Contract, Marine Contract, and All Other Contracts [J 1. Insurance Contract and Other Contracts
[] 2. FELA [_] 2. Airplane Personal Injury
LL] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
C] 4. Antitrust [-] 4. Marine Personal Injury
[] 5. Patent L] 5. Motor Vehicle Personal Injury
L1/6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
[4 7. Civil Rights [] 7. Products Liability
[1 8. Habeas Corpus [] 8. Products Liability — Asbestos
L] 9. Securities Act(s) Cases C] 9 All other Diversity Cases
L] 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Grawaerarn [> ba oh = ey 4 +_, counsel of record or pro se plaintiff, do hereby certify:

[A] Parson to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought. °
pare: AJLGlW 0 [An lA 2D ALE4L
Atutorney-at-Law / Pro Se Plaintiff Attorney 1D. = (ifapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 5:20-cv-01431-JLS Document 1 Filed 03/16/20 Page 4 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ESTATE OF ANDREW DAVIS GOOD — :
9 North 9" Street JURY DEMANDED

Akron, PA 17501

And
No.
KRISTI GOOD
9 North 9" Street
Akron, PA 17501

Plaintiff,
v.

BARBARA RODRIGUEZ-SANTANA
individually and in her capacity as a
Deputy Sheriff for

Lancaster County Sheriff's Department
50 N. Duke Street

Lancaster, PA 17602

And

LANCASTER COUNTY, d/b/a
Lancaster County Sheriff’s Department
50 N. Duke Street

Lancaster, PA 17602

And

CHRISTOPHER R. LEPPLER

in his capacity as Sherriff of

Lancaster County Sheriff's Department
50 N. Duke Street

Lancaster, PA 17602

And

GREG STONE individually and in
his capacity as a police officer for
Akron Borough Police Department
117 South Seventh Street
Case 5:20-cv-01431-JLS Document1i Filed 03/16/20

Akron, PA 17501
And

BOROUGH OF AKRON, d/b/a
Akron Borough Police Department
117 South Seventh Street

Akron, PA 17501

And

BOROUGH OF EPHRATA d/b/a
Ephrata Borough Police Department
124 South State Street

Ephrata, PA 19522

And

JOHN DOE DEFENDANTS 1-10
Lancaster County Sheriff's Department
50 N. Duke Street

Lancaster, PA 17602

And
JOHN DOE DEFENDANTS 11-20
Akron Borough Police Department
117 South Seventh Street
Akron, PA 17501
And
JOHN DOE DEFENDANTS 21-30
Ephrata Borough Police Department
124 South State Street
Ephrata, PA 19522

Defendants

CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

Page 5 of 14
Case 5:20-cv-01431-JLS Document1 Filed 03/16/20 Page 6 of 14

L, Plaintiff, ESTATE OF ANDREW GOOD (hereinafter “Plaintiff’) is a legal
construction as the result of the death of Andrew Good. Plaintiff, KRISTI GOOD is the
administrator of the ESTATE OF ANDREW GOOD (hereinafter referred “Plaintiff”).

2. Plaintiff, KRISTI GOOD, the administrator of Andrew Good’s estate and his
mother, is next of kin and hereby brings a survival action on her own behalf, in addition to
bringing.

3 Defendant, BARBARA RODRIGUEZ-SANTANA was, at all times material
hereto, a Deputy Sheriff employed with the Lancaster County Sheriff's Department (“LCSD”)
and was operating individually and in her capacity as a Deputy Sheriff. Plaintiff is suing this
Defendant in her individual capacity only.

4, Defendant, CHRISTOPHER LEPPLER was, at all times material hereto, the
Sheriff of Lancaster County and was operating individually and in his capacity as the Sheriff of
Lancaster County. Plaintiff is suing this Defendant in his individual capacity and official
capacity.

5. Defendant, GREG STONE was, at all times material hereto, a police officer
employed with Akron Borough and was operating individually and in his official capacity as a
police officer with Akron Borough. Plaintiff is suing this Defendant in his individual capacity
only.

6. Defendant, LANCASTER COUNTY was, at all times material hereto, a
municipal entity responsible for the detainer of individuals held on bench warrants and fugitive
warrants by and on behalf of Lancaster County, Pennsylvania. At all times material hereto

Defendant Lancaster County is a state actor under color of state law.
Case 5:20-cv-01431-JLS Document 1 Filed 03/16/20 Page 7 of 14

7. Defendant, BOROUGH OF AKRON was, at all times material hereto, a
municipal entity responsible for the detainer of individuals held on bench warrants and fugitive
warrants by and on behalf of Lancaster County, Pennsylvania. At all times material hereto
Defendant Borough of Akron is a state actor under color of state law.

8. Defendant, BOROUGH OF EPHRATA was, at all times material hereto, a
municipal entity responsible for the detainer of individuals held on bench warrants and fugitive
warrants by and on behalf of Lancaster County, Pennsylvania. At all times material hereto
Defendant Borough of Ephrata is a state actor under color of state law.

0, Defendant JOHN DOE DEFENDANTS NOS.1-10 are Sheriff Deputies employed
by Lancaster County and, at all times material hereto, were operating in their individual
capacities under color of state law. These John Doe Defendants are currently unknown to
Plaintiff but deployed tasers upon the body of Andrew Good on the date of his death. Demand is
made on Defendants to identify these individuals.

10. DEFENDANT JOHN DOE DEFENDANTS NOS. 11-22 are police officers
employed by Defendant, Akron Borough and, at all times material hereto, were operating in their
individual capacities under color of state law. These John Doe Defendants are currently unknown
to Plaintiff but deployed tasers upon the body of Andrew Good on the date of his death. Demand
is made on Defendants to identify these individuals.

11. DEFENDANT JOHN DOE DEFENDANTS NOS. 21-30 are police officers
employed by Defendant, Borough of Ephrata and, at all times material hereto, were operating in
their individual capacities under color of state law. These John Doe Defendants are currently
unknown to Plaintiff but deployed tasers upon the body of Andrew Good on the date of his

death. Demand is made on Defendants to identify these individuals.
Case 5:20-cv-01431-JLS Document1 Filed 03/16/20 Page 8 of 14

12. Atall times material hereto, all Defendants named above are acting together, in
concert, by and on each other’s behalf, were acting under color of state law and/or employees
within the Commonwealth of Pennsylvania.

13. At all times, Defendants acted under color of state law and all individual
defendants are being sued in their individual and official capacities.

14. —_ Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

15. | Supplemental jurisdiction over the Plaintiff's state law claims is conferred
pursuant to 28 U.S.C. § 1367.

16. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this
district because Defendants are located in the Eastern District of Pennsylvania, and because a
substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in
this judicial district.

II. Operative Facts.

17. At all times material hereto, ANDREW GOOD was a person suffering from an
opioid addiction.

18. At all times material hereto, Defendants knew or otherwise had notice of his
opioid addiction due to his past criminal history and current fugitive status as of April 14, 2018.

19. On or about April 14, 2018, Defendants executed a warrant for Mr. Andrew
Good’s arrest at or near his house in Akron Borough.

20. During his arrest of April 14, 2018, Plaintiff was tased and/or shoved and held

upon the ground without good reason or lawful justification.
Case 5:20-cv-01431-JLS Document1 Filed 03/16/20 Page 9 of 14

21. Officer Rodgers (first name unknown) of Defendant Borough of Akron, arrested
Plaintiff and transported Plaintiff to Wellspan Ephrata Community Hospital for treatment for
injuries sustained during the arrest.

22. After being treated at the hospital, Mr. Good was placed into the custody of
Defendant, Barbara Rodriguez-Santana and Defendant Lancaster County Sheriff Department.

23. Defendant Santana waiting with Mr. Good at Ephrata Community Hospital for
medical treatment as a result of injuries he sustained during his apprehension earlier that day by
Defendants.

24. Plaintiff, while shackled, attempted to escape custody by running out of the
parking lot of the hospital.

25. | Defendant Santana deployed her taser multiple times despite knowledge that
Andrew Good was an opioid addict.

26. Plaintiff ran towards Cocalico Creek and upon information and belief entered the
water whereby he was tased multiple times by Defendant Santana and other John Doe
Defendants while in the creek.

27. Upon information and belief, Mr. Good was tased causing him to fall unconscious
in the creek while shackled where he then drowned.

28. Defendant recklessly and willfully disregarded Plaintiff's rights by deploying a
taser upon him with knowledge that he was shackled, in the water, and was an opioid addict.

29. The use of the taser by Defendants under these circumstances created a
heightened and unreasonable risk to the decedent as he was tased in the chest area, while

shackled, on or in the Cocalico Creek.
Case 5:20-cv-01431-JLS Document 1 Filed 03/16/20 Page 10 of 14

30. At all times material hereto, Defendants set forth and establish a “Conducted
Electronic Weapon” policy governing the use of tasers.

31. The policy is established by Defendants Lancaster County, Akron Borough,
Borough of Ephrata, and Leppler.

32. The Conducted Electronic Weapon policy is deficient in addressing the
aforementioned risks concerning deployment.

33. | Asadirect and proximate result of the Defendants’ deliberate indifference to the
Plaintiff being an opioid addict, as well as being in a body of navigable water yet tasering him,
Plaintiff sustained death, grievous bodily injury, great personal injury, pain and suffering and
emotional distress.

34, At all times material, the Corrections Officers Defendants intentionally and
willfully disregarded Plaintiff's complaints that he needed medical treatment.

35. As set forth above, the Defendants deliberately and willfully ignored the danger
posed deploying tasers upon the body of Andrew Good described above which directly and
proximately caused Plaintiff's injuries.

36. As a direct and proximate result of Defendants’ aforementioned conduct,
Plaintiffs sustained great personal injury, economic loss, emotional distress, pain and suffering
and other damages as set forth below.

III. Causes of Action.
COUNT I - 8" AMENDMENT—DELIBERATE INDIFFERENCE
(42 U.S.C.A. § 1983 et seq)
(Plaintiff v. Defendants)
37. Plaintiff incorporates paragraphs 1-36 as if fully set forth at length herein.

38.  Atall times described above, Defendants were acting under color of state law.
Case 5:20-cv-01431-JLS Document 1 Filed 03/16/20 Page 11 of 14

39. As described above, Defendants were provided specific knowledge of the
heightened risk of deployment of the taser upon Plaintiff.

40. Despite this heightened risk, Defendants deployed the taser upon Plaintiff.

41. Defendants could have used a lesser degree of force in apprehending Plaintiff.

42. Defendants knew or should have known of Plaintiff's addiction and drug abuse
issues, as well as his restraint at the time of the tasering and their disregard for Plaintiff's health
and safety by deploying the taser resulted in Plaintiff's death and damages as set forth below.

43. Defendants failed to intervene to protect Plaintiff from drowning.

44. Defendants have a duty to ensure Plaintiff safety and security as well as the
proper treatment of inmates. Defendants’ breach of this duty makes them liable for Plaintiff's
damages.

45. | Asa proximate result of Defendants’ conduct, Plaintiff sustained significant
damages, including but not limited to: personal injury, death, future lost earning capacity, lost
opportunity, personal injury, as well as emotional distress, mental anguish, pain and suffering
and consequential damages.

46. As aresult of the conduct of Defendants, Plaintiff hereby demands punitive
damages.

47. Pursuant to 42 U.S.C. §1983, Plaintiff demands attorneys fees and court costs.

COUNT II -CRUEL AND INHUMANE TREATMENT
(Pennsylvania Constitution and State Law Claims)
(Plaintiff v. Defendants)

48. Plaintiff incorporates paragraphs 1-47 as if fully set forth at length herein.

49. At all times described above, Defendants were acting under color of state law.
Case 5:20-cv-01431-JLS Document 1 Filed 03/16/20 Page 12 of 14

50. As described above, Defendants willfully and deliberately ignored Plaintiff's
addiction and restraint.

51. As described above, Defendants’ willful disregard for Plaintiff's addiction, drug
abuse and restraint posed an unreasonable risk to Plaintiff's health and well-being.

52. As a proximate result of Defendants’ conduct, Plaintiff sustained significant
damages, including but not limited to: personal injury, death, future lost earning capacity, lost
opportunity, as well as emotional distress, mental anguish, pain and suffering and consequential
damages.

53. | Asaresult of the conduct of Defendants Plaintiff hereby demands punitive
damages.

54. Plaintiff demands attorneys fees and court costs.

COUNT III -4"" AMENDMENT—EXCESSIVE FORCE
(42 U.S.C.A. § 1983 et seq)

55. Plaintiff incorporates paragraphs 1-54 as if fully set forth at length herein.

56. Atall times material hereto, Defendants were acting under color of state law.

57. As described above, Defendants intentionally applied an unreasonable and
excessive level of force towards Plaintiff, and exercised such force with no other lawful purpose
or justification.

58. As a proximate result of Defendants’ conduct, Plaintiff sustained significant
damages, including but not limited to: personal injury, death, future lost earning capacity, lost
opportunity, as well as emotional distress, mental anguish, pain and suffering and consequential
damages.

59. Asaresult of the conduct of Defendants, Plaintiff hereby demands punitive

damages.
Case 5:20-cv-01431-JLS Document 1 Filed 03/16/20 Page 13 of 14

60. Plaintiff demands attorneys fees and court costs.

COUNT IV —MONELL CLAIM
(42 U.S.C.A. § 1983 et seq)

61. Plaintiff incorporates paragraphs 1-60 as if fully set forth at length herein.

62. At all times material hereto, Defendants instituted policies and procedures with
indifference to the constitutional rights of the inmates in their custody or control, including, but
not limited to Plaintiff.

63. Those policies and procedures include the Conducted Electronic Device policy
that related to the use of tasers by Sheriffs and officers attempting to apprehend the Plaintiff.

64. As a proximate result of Defendants’ policies and procedures, Plaintiff sustained
significant damages, including but not limited to: economic loss, future lost earning capacity, lost
opportunity, as well as personal injury, death, emotional distress, mental anguish, pain and
suffering and consequential damages.

65. As aresult of the conduct of Defendants’ owners/management, Plaintiff hereby
demands punitive damages.

66. Plaintiff demands attorneys fees and court costs.

IV. Relief Requested.

WHEREFORE, Plaintiffs The Estate of Andrew Good and Kristi Good demand
judgment in their favor and against Defendants jointly and severally, in an amount in excess of
$1,500,000.00 together with:

A. Compensatory damages, including but not limited to: personal injury damages,

wrongful death, lost economic opportunity, lost future earning capacity, injury to
Case 5:20-cv-01431-JLS Document 1 Filed 03/16/20 Page 14 of 14

reputation, mental and emotional distress, pain and suffering; deprivation of his life

liberty and property interests,

a

Punitive damages;

Attorneys fees and costs of suit;

vb 0

Interest, delay damages; and,

om

Any other further relief this Court deems just proper and equitable.

LAW OFFICES OF ERIC A. SHORE, P.C.

py. At (214 2)

GRAHAM F. BAIRD, ESQUIRE
Two Penn Center
1500 JFK Boulevard, Suite 1240
Philadelphia, PA 19102
Attorney for Plaintiffs, The Estate of
Andrew Good and Kristi Good
Date: 3 [Iv [2020
